Confidentiality and Non-competition Agreement


Party A: Dalian RINO Environmental Technology Equipment CO., Ltd.
 
Registered address:
 
Legal Representative:


Party B : 【】
 
Address:
 
ID Number:


Party A and Party B mutually recognize that Party B may have access to or become
aware of the Trade Secrets (as defined below) of Party A during the employment
of Party B, and that the Trade Secrets of Party A have significant effect on
Party A’s competitive advantages in the market.  Party B acknowledges that, if
the Trade Secrets of Party A are not effectively protected, the production and
operations of Party A may be threatened, and Party A may even sustain
irrecoverable losses.
 
In consideration of the foregoing, Party A and Party B hereby enter into this
Confidentiality and Non-competition Agreement (hereinafter referred to as this
“Agreement”) in accordance with the current applicable laws and regulations of
the People’s Republic of China (the “PRC”) with respect to the confidentiality
maintenance of the Trade Secrets of Party A by Party B and prohibition of
business strife during the period when Party B is employed by Party A and after
Party B’s Separation from Party A.


1.  
General principles and definitions

 
In order to protect the legal rights and interests of both Parties, the
following principles shall apply to this Agreement: this Agreement should
prevent any unfair competition activities against Party A as well as ensure that
the right of labor to which Party B is entitled by law should be realized.
 
1

--------------------------------------------------------------------------------


 
The “Service Term” referred to in this Agreement shall mean the period from the
time when Party B commences to receive salary from Party A to the time of
termination (or extinguishment) of the labor relation between Party A and Party
B.


A “Separation” referred to in this Agreement shall mean that either Party
expressly indicates the intention to dissolve or terminate the employment
relation and put such intention into action, and shall comprise of all regular
separations, such as resignation, dismissal, or dissolution or termination of
the labor (contract) relation, and all irregular separations.


The “Trade Secrets” referred to in this Agreement shall include but not be
limited to:



 
the technical information and operational information which are unknown to the
public, may generate economic benefits for Party A, with practicability, and are
subject to Party A’s confidentiality measures;




 
the items for which Party A has organized R&D or which are otherwise obtained by
Party A, and which may have specific complete technical contents, or may
constitute a technical resolution for a product or technology and improvements
thereof, or may be part of the technical elements of a certain product or
technology; and




 
the entirety or part of the elements of Party A’s project management, technical
management, archive management, quality management methods, pricing methods,
development plans, investment plans, operation rules, commercial network, client
name-lists, goods supply information, advertising planning, management
experience, financial status, price lists, human resource planning, and other
information.

 
2

--------------------------------------------------------------------------------


 
A “Competing Unit” referred to in this Agreement shall mean any individual,
company, enterprise, partnership, department, association, institutional unit,
social entity or other organization which engages in the same kind of business
as Party A (including similar business), or provides the same kind of services
as Party A, or constitutes an actual or potential competition against the
business of Party A within the territorial scope of the PRC.  These competing
units include but are not limited to the following:



 
An enterprise which is in the same industry as Party A;




 
An enterprise or organization of any other type (or in any other industry) which
engages in any business identical or similar to the main services performed by
Party B for Party A;




 
A company, enterprise, or other organization which provides professional
consultation or advisory services to the enterprise or organization referred to
in the preceding paragraphs.



The “Non-competition Obligations” referred to in this Agreement shall mean the
obligations set forth in Article 3 of this Agreement.


The “Non-competition Period” referred to in this Agreement shall mean the
Service Term plus five (5) years after the Separation.


2.  
Confidentiality Clause

 
Party B agrees not to divulge, disclose, provide or disseminate, in any manner
to any person or entity at any time, the Trade Secrets defined in Article 1 of
this Agreement or the trade secrets or confidential information which may affect
the business of Party A or matters relating to the business of Party A, unless
with Party A’s prior express consent in writing.
 
3

--------------------------------------------------------------------------------


 
Upon Party B’s Separation, Party B shall unconditionally deliver to Party A all
business related carriers which are possessed or controlled by Party B,
including but not limited to equipment, CDs, magnetic disks, magnetic tapes,
notebooks, memoranda, reports, archives, samples, books, correspondence, lists,
and other written and graphic records.


Party B undertakes not to disclose the Trade Secrets of Party A under this
Agreement to the subsequent employer(s) of Party B.


Unless with Party A’s prior authorization and consent in writing, all the
inventions made by Party B in connection with his/her own job, either separately
or jointly with others, during his/her Service Term, shall be owned by Party A.


Party B shall have the obligation to disclose to Party A all the intellectual
property rights applied or obtained by Party B during the Service Term of Party
B and within one (1) year after Party B’s Separation.


Party B undertakes that Party A shall be the beneficial owner of any and all
intellectual property rights owned and/or expected to be owned by Party B, which
are necessary to the operation of Party A or any business of Party A, within the
effective legal period of such intellectual property rights. For the above
purpose, if Party A needs to enter into a license agreement so as to use the
intellectual property right, Party A shall be entitled to a free usage for such
license.


3.  
Non-competition clause



Party B undertakes not to engage in, for his/her own or on behalf of others, or
participate in the operation of, any business which is competing with Party A
directly or indirectly, during his/her Service Term without Party A’s prior
written consent.
 
4

--------------------------------------------------------------------------------


 
During Party B’s Service Term, without Party A’s prior written consent, Party B
undertakes that: it will not pursue a second occupation; it will not accept or
acquire any position (including but not limited to a position of partner,
director, supervisor, shareholder, manager, staff member, agent, consultant,
etc) in any Competing Unit or any other economic organization or social entity
having direct economic relation with Party A; it will not provide to such
Competing Units with any advisory services (regardless whether with or without
compensation) or any other assistance (such as engaging in any business the
scope of which is identical or similar to the business which Party A is
currently undertaking or Party A may decide to develop from time to time); it
will not make use of his/her position at Party A in order to obtain benefits by
any improper means; it will not seek private interests for himself/herself by
utilizing his/her position and authority in Party A.


Upon Separation from Party A due to any reason, without the prior written
consent of Party A, Party B shall not hold any position in any Competing Unit
within five (5) years from the Separation date.


Upon Separation from Party A due to any reason, without the prior written
consent of Party A, Party B will not establish and manage, either directly or
indirectly, any enterprise which is in competition with Party A, within five (5)
years from the Separation date, including but not limited to the establishment
or management of:


 
an enterprise which is in the same industry as Party A;




 
an enterprise or organization of any other type (or in any other industry) which
engages in any business identical or similar to the main services performed by
Party B for Party A; or




 
an enterprise, or other organization which provides professional consultation or
advisory services to the enterprise or organization referred to in the preceding
paragraphs.



At the time when Party B delivers a resignation notice to Party A or Party A
delivers a dismissal notice to Party B, namely, upon termination or dissolution
of the labor contract, Party B shall have the obligation to notify Party A in
writing of his/her true subsequent destination. During the Non-competition
Period, Party B shall have the obligation to notify Party A in writing of
his/her each new employer unit, position, and the business nature of the new
employer unit. The time limit for notice shall be one week from the date of
commencement of Party B’s employment at the new unit.
 
5

--------------------------------------------------------------------------------


 
Party B agrees that, during the Non-competition Period, Party B warrants not to
instigate, entice, encourage, solicit, or otherwise attempt to affect, directly
or indirectly, any other staff member of Party A for the purpose of leaving
Party A and serving Party B or any other individual or entity; Party B warrants
not to solicit Party A’s clients or pervious clients for seizing their business
and gaining direct or indirect benefits, with the exception of Party B’s
activities for performance of his/her duties during the Service Term at Party A.


4.  
Liabilities for breach of Agreement



If Party A sustains any loss due to Party B’s breach of this Agreement, Party B
shall be fully liable for compensation of the full loss.  If it is difficult to
calculate the amount of such loss, the amount of compensation shall be no less
than 50% of the aggregate of Party B’s salary already paid by Party A and other
expenses during the Service Term.  The payment of the default penalty shall not
be intended as a dissolution or termination of Party B’s relevant
confidentiality and non-competition obligations referred to above.


During the Service Term, Party A may directly deduct the full or part of the
amount from the salary, remuneration, bonus, various compensation fees, and
other income due and payable to Party B in order to recover Party A’s losses.
 The damages borne by Party B to Party A shall include but not be limited to the
losses, direct and/or indirect, tangible and/or intangible, property and/or
non-property related, sustained by Party A due to Party B’s breach of this
Agreement, as well as the reasonable expenses incurred by Party A for
investigation into Party B’s breaching activities.
 
6

--------------------------------------------------------------------------------




5.  
Termination of Non-competition Obligation

 
Both Parties agree that Party B’s non-competition obligation shall automatically
terminate upon the occurrence of any of the following circumstances:
 
The Non-competition Period for Party B stipulated in this Agreement expires;


Party A’s status of a legal person is terminated and there is no unit or
individual that will assume its rights and obligations.


6.  
Severability



The invalidity of any provision of this Agreement shall not affect the validity,
legitimacy and enforceability of other provisions, and said invalid provision
shall be replaced by another valid, legal, and enforceable provision which
reflects the original intent of the Parties to the greatest extent.


7.  
Notice



 Notices may be delivered in person, or by courier (including commercial express
delivery), registered mail, or public announcement.


 Notices shall be delivered to the following addresses, unless modified by way
of a prior written notice:
 
If to Party A:
 
Address:
 
Postal Code:
 
Attention:
 
Telephone No.:
 
Facsimile No.:
 
7

--------------------------------------------------------------------------------


 
If to Party B:
 
Address:
 
Postal Code:
 
Attention:
 
Telephone No:
 
Facsimile No:


 Notices or correspondence shall be deemed effectively given



 
upon the date on which the receiving party signs to acknowledge the receipt if
delivered by courier (including commercial express delivery); or




 
seven (7) days after the date of issuance of the postal receipt by the post
office if delivered by registered mail.



8.  
Modification; waiver



This Agreement may only be amended or modified with the mutual consent of both
Parties evidenced by a written document signed by them.


The consent, waiver, or change rendered by either party to this Agreement with
respect to a certain event shall only be applicable to that event, and shall not
be presumed as the approach of that party to any event of the same kind which
may occur in the future, unless otherwise expressly indicated in writing.


Failure or delay to exercise any right under or related to this Agreement by
either Party shall not be deemed as a waiver of such right.
 
8

--------------------------------------------------------------------------------


 
9.  
Settlement of disputes

 
The laws and regulations of the People’s Republic of China shall govern and be
binding on the establishment, validity, interpretation and execution of this
Agreement.  If any dispute arising from or in connection with the performance or
interpretation of this Agreement fails to be resolved through friendly
negotiations by the Parties, such dispute shall be submitted to China
International Economic and Trade Arbitration Commission in Beijing (hereinafter
referred to as “CIETAC”) for arbitration in accordance with the arbitration
rules and procedures of CIETAC in effect at the time of the arbitration.  The
arbitration award shall be final and binding upon the Parties.  Unless otherwise
provided in the arbitration award, the arbitration fee shall be borne by the
losing Party.


10.  
Miscellaneous



Each Party acknowledges that it has carefully reviewed and fully understands the
contents of all the provisions of this Agreement and the legal implication of
these contents.  This Agreement shall become effective upon signature / seal of
Party A’s authorized representative and Party B.


This Agreement shall have 【】 counterparts, each of which shall be held by each
party respectively, and all of which shall have equal legal force.
 
(REMAINDER OF PAGE INTENTIALLY LEFT BLANK)
 
9

--------------------------------------------------------------------------------


 
(SIGNING PAGE ONLY)
 
Party A: Dalian RINO Environmental Technology Equipment CO., Ltd.
(stamp)


Signature of Authorized Representative:                                       
 
Party B: 【】
 
Signature:                                      

10

--------------------------------------------------------------------------------



